CLOPTON, J.
— To constitute the statutory offense with which the defendant is charged, an assemblage of people, who have met for religious worship, must be willfully interrupted or disturbed by noise, profane discourse, rude or indecent behavior, or other act of like character, at or near the place of worship.- — Code, § 4199. Willfully, as employed in the statute, has been construed as synonymous with intentionally, or designedly. When either of the acts declared by the statute to be an ingredient of the offense is committed intentionally, and its natural tendency is to interrupt or disturb the assemblage, the law presumes the guilty intent. This presumption can be rebutted by proof of a lawful excuse; but not by proof of a secret intention not to interrupt the assemblage. Harrison v. State, 37 Ala. 154; Lancaster v. State, 53 Ala. 398; Golding v. State, 82 Ala. 48.
2. The expressions in the general charge of the court, excepted to, may state the legal propositions too broadly, if disconnected from the balance of the charge; but the general charge should be considered as a whole, and construed in connection with the uncontradicted evidence in the *71particular case; and if, so considered and construed, it asserts the law correctly, a disconnected sentence, though it may not express all the constituents of the offense, will not work a reversal. Johnson v. State, 81 Ala. 54; Rodiger v. O’Donnell, 76 Ala. 222. The jury must have understood the disconnected instructions as having reference to the particular acts shown by the evidence to have been done by the defendant, and to the extent that the order and quiet of the assemblage was disturbed as shown by the proof.
3. It was not incumbent on the prosecution, after having proved that the defendant had a false mustache, and intentionally did an act in its nature rude, which interrupted the assemblage, to show that it was known in the community that he did not wear a mustache.
4. The court did not err in refusing to permit counsel, in the course of his argument, to read to the jury the facts as reported in Brown v. State, 46 Ala. 176. These facts were not in evidence, would not have been admissible, and could not have been properly considered by the jury. The inevitable effect of putting facts before the jury foreign and irrelevant to the case, would have been to institute a comparison between such facts and the facts of the case on trial, and thus have diverted their attention to extraneous issues. Blackman v. State, 36 Ala. 295.
There is no error in the rulings of the court on the admissibility of evidence.
Affirmed.